Stephens, J.
1. A petition in a suit to recover damages for deceit, which alleges that the plaintiff was dissuaded from his intention and purpose to withdraw a certain sum of money which he had on deposit in a certain bank, by a representation made to him by the defendant that the bank was solvent, when in fact the bank at the time was insolvent and its insolvency was known to the defendant, fails, since it alleges that the bank at the time was insolvent, to allege any damage to the plaintiff. The allegation in the petition that when the plaintiff was dissuaded from his intention to withdraw his deposit the bank was insolvent implies that the bank at the time was unable to meet all its obligations, and therefore excludes the inference that the bank at the time would have or could have paid anything to the plaintiff.
2. The petition fails to set out a cause of action, and the court properly sustained the demurrer thereto.

Judgment affirmed.


Jenkins, P. J., and Bell, J., concur.